Title: Étienne Lemaire to Thomas Jefferson, 25 May 1809
From: Lemaire, Étienne
To: Jefferson, Thomas


          
            Monsieur de philadelphia le 25 may 1809
             Je prend la liberty de vous adresser la presente pour vous informer la facon de faire le sirôp de vinaigre, ille feau qu’il soy fait aû vinaigre de vin rouge, où blanc, le rouge est le mellieur, ille feau que le sirop soÿ Clarifié a la Comsistance du miel, sur 12 Boutteille de sirôp, de sûcre En pain—ÿ A’Joutter deux Boutteille vinaigre; ci vous avez des franboisse roûge Je comseille dont fair mesurer deux quat et les faire Écrasser et les meller dant le vinaigre le passer aû tamis fin, le l’aisez repôssez—Six heur, le tirré le tirré a Cler, et le meller dans le sirôp Chaux, aûsitôt que la decôqtions est froide la faire mêttre En boutteille
             Cy monsieur a bisoint d’eautres Chôsse Je le prie dans user librement avec moÿ. Monsieur j’espaire que le presente vous trouve biens portent ainsy votre Respectable famille, J’ai Biens l’honneur dêttre votre tres humble et tres O’beisente Serviteur
            
              Stephen
              Lemaire
          
          
            Mon adrese francis payerne No 96 North third Street
          
         
          Editors’ Translation
          
            
              Sir  Philadelphia 25 May 1809
               I take the liberty in this letter to inform you how to make vinegar syrup, it can be made from red, or white wine vinegar, red is the best, the syrup must be clarified to the consistency of honey, for 12 bottles of syrup, a loaf of sugar—add two bottles of vinegar; if you have red raspberries I advise you to measure out two quarts have them crushed and mixed with the vinegar and strained through a fine sieve, let it rest six hours, decant it, and mix in the hot syrup, as soon as the decoction is cold, have it put into bottles.
               Sir, if you need other things, please feel free to use me. Sir I hope this will find you and your respectable family in good health, I have the honor to be your very humble and very obedient servant
              
                Stephen
                Lemaire
            
            
              My address Francis Payerne No. 96 North Third Street
            
          
        